Dismissed; Opinion Filed January 29, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01248-CV

                              LARAE CHOICE, Appellant
                                       V.
                         WILMINGTON SAVINGS FUND, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-02434-C

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Evans and Brown
                                   Opinion by Justice Evans
       The clerk’s record in this case is past due. By letter dated December 21, 2017, we

informed appellant the clerk’s record had not been filed because appellant had not paid for the

clerk’s record. We directed appellant to provide, within ten days, written verification of payment

or arrangements to pay for the clerk’s record or written verification appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, the clerk’s record has not

been filed and appellant has not provided the required documentation regarding the clerk’s

record nor otherwise corresponded with the Court.
      We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE

171248F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LARAE CHOICE, Appellant                            On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-17-01248-CV         V.                      Trial Court Cause No. CC-17-02434-C.
                                                   Opinion delivered by Justice Evans. Chief
WILMINGTON SAVINGS FUND,                           Justice Wright and Justice Brown
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WILMINGTON SAVINGS FUND recover its costs of this
appeal from appellant LARAE CHOICE.


Judgment entered this 29th day of January, 2018.




                                             –3–